Exhibit 10.42

 

WELLCHOICE, INC. 2003 OMNIBUS INCENTIVE PLAN (the “Plan”)

 

CASH AWARD FOR THE 2005-2007 PERFORMANCE PERIOD

 

1. Participant — Michael A. Stocker, M.D.

 

2. Award Opportunity

 

  a. The cash amount of set forth on Schedule A hereto shall be the target
amount payable under the Award.

 

  b. If the Participant is a “covered employee” within the meaning of Section
162(m) of the Internal Revenue Code of 1986, as amended, when the Award is
payable or distributable to the Participant, this Award shall be deemed to be a
performance-based award and subject to the provisions of Section 11 of the Plan.

 

3. Performance Period — January 1, 2005 through December 31, 2007

 

4. Performance Goals – The earnings per share and membership goals set forth on
Schedule B hereto.

 

5. Method of Calculation – The objective formula to calculate the amount of
compensation payable to the Participant if the performance goals are achieved is
set forth on Schedule C hereto. Under such formula, the actual amount of the
Award, subject to the Committee’s discretion to adjust the numerical results,
but only to the extent provided herein, shall range from a threshold amount
equal to 50% of the target amount to a maximum amount equal to 150% of the
target amount.

 

6. Performance Factor

 

  a. The Committee shall determine the long-term performance factor (which shall
not exceed 1.5) that will be multiplied by the Award Opportunity to determine
the award level for the Participant.

 

  b. Following the completion of the Performance Period, the Committee shall
determine the level of attainment of the Performance Goals in the manner set
forth on Schedule C. In determining the degree to which the Performance Goals
have been attained (unless the Award is deemed a performance-based award), the
Committee may take into consideration changes in corporate strategy and in the
market, economic, tax, and regulatory environments during the Performance
Period.

 

  c. The Committee may, in its discretion, also adjust the results determined
under clause (b) either positively or negatively to reflect such qualitative
considerations as the Committee deems relevant; provided, however, the Committee
shall have no discretion to make a positive adjustment if this Award is deemed a
performance-based award.

 

  d. If this Award is deemed a performance-based award, the Committee shall
certify in writing that the Performance Goals (and any other material terms)
have been satisfied in accordance with Section 11 of the Plan.

 



--------------------------------------------------------------------------------

7. Settlement of Award

 

  a. The Award shall be settled in cash, shares of Common Stock or any
combination thereof.

 

  b. If the Participant’s employment terminates due to death, permanent
disability (as determined for purposes of the Company’s long term disability
plan), retirement on or after age 55 and 5 years of service with the Company,
job elimination or other workforce reduction program (as determined by the
Committee), the Participant or his or her estate or other successor in interest
will be eligible to receive a pro-rata portion of the Award based on the extent
of active participation during the Performance Period.

 

  c. If the Participant’s employment is terminated prior to the date of payment
due to a voluntary resignation or discharge for cause, any rights to an award
will be forfeited. For purposes hereof, “cause” means (i) any conviction or plea
of nolo contendre to a felony, (ii) any willful misconduct, (iii) any willful
breach of any written policy or any confidential or proprietary information,
non-compete or non-solicitation covenant for the benefit of the Company or (iv)
habitual or repeated neglect of duties or responsibilities.

 

  d. On a date selected by the Committee (the “Award Date”) following the end of
the Performance Period, provided the Participant is (a) employed by the Company
on the Award Date or (b) his or her employment terminated between the last day
of the Performance Period and the Award Date by reason of death, permanent
disability (as defined for purposes of the Company’s long term disability plan),
retirement on or after age 55 and 5 years of service with the Company or job
elimination or other workforce reduction program (as determined by the
Committee), the Company shall pay the Participant an Award equal to his or her
Award Opportunity for the Performance Period multiplied by the Performance
Factor. Unless otherwise determined specifically by the Committee, the Award
Date shall be a day on which senior executives are permitted to sell shares of
stock. Further, the Committee may in its sole discretion make an alternative
payment in lieu of the Award.

 

  e. In the event of the Participant’s death or permanent disability before the
Award Date, in its sole discretion the Committee may, at such time prior to the
Award Date and in such amount as it may deem appropriate, make an alternative
payment to his or her estate or other successor in interest in lieu of the Award
otherwise payable pursuant to subsection (b).

 

  f. The Committee may allow deferral of the settlement of the Award consistent
with Section 11 of the Plan

 

  g. Notwithstanding anything herein to the contrary, in the event the
Participant is entitled to compensation upon termination of his or her
employment under his or her Change in Control Retention Agreement with the
Company, the terms of the Change in Control Agreement shall supersede the terms
of this Award with respect to the settlement of this Award.

 